Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153522                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  In re SCHWEIN Estate                                                                                      Joan L. Larsen,
  _________________________________________                                                                           Justices


  SANDY MEAD, Personal Representative for the
  Estate of DAVID SCHWEIN,
              Petitioner-Appellant,
  v                                                               SC: 153522
                                                                  COA: 324305
                                                                  Ingham Probate Ct: 13-002609-DE
  KEVIN BARTON, TERRI ANDERSON and
  MEREDITH BARTON,
           Respondents-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 12, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The stay of
  proceedings ordered on July 29, 2016 is DISSOLVED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2016
           t1026
                                                                               Clerk